DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claim 1 has been amended; support for claim 1 is found in Figures 1 and 3B of the instant specification.
Claims 3-4 have been cancelled.
Claim 5 has been added, support is found in Figures 1, 3B and original claim 1 for claim 5. No new matter has been added.
Claims 1-2 and 5 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The 35 USC § 102 and 35 USC § 103 claim rejections of the previous office action is withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1, 2 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The references cited in the previous office action fail to teach nor render obvious the structure of independent claims 1 and 5.
 Regarding claim 1, the previous rejections of record fail to teach wherein the cathode and anode terminal plates extend from the solid state battery laminate, has a bent portion that is bent toward the solid state laminate and has a through-hole formed therein wherein a nut or bolt type terminal is mounted on the bent portion of the terminal plates. Yoshida (JP 2008016263 A) of the previous office action fails to teach wherein the bent portion of the terminal plate has a through hole for connection with a bolt or nut type terminal.
Regarding claim 5, the previous rejections of record fail to teach wherein the cathode and anode terminal plates extend past the length of the solid state battery laminate and wherein the extended portions has a bent portion that is bent toward the solid state laminate and wherein the bent portion is exposed from  a corresponding one of the terminal blocks of the resin case wherein a nut type or a bolt type terminal is mounted on the bent portions of the cathode and anode terminal plates. The previous primary of record Yoshida (JP 2008016263 A) fails to teach wherein the bent portion of the terminal plate is exposed from the resin case and connected with a bolt or nut type terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 07/21/2022, with respect to the amended claims 1 and 5 have been fully considered and are persuasive in view of the amendments to the claims.  The rejection of 04/26/2022 has been withdrawn. 
Applicant argues that the amended claims overcome the rejection of record as the structure of the bent portion being exposed and having a through hole wherein a nut or bolt type terminal is electrically connected is persuasive as the previous rejection of record fail to teach nor render obvious the structure of the independent claims 1 and 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728